                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


IDC FINANCIAL PUBLISHING, INC.,
                                             Case No. 15-cv-1085-PP
                  Plaintiff,

      v.

BONDDESK GROUP, LLC, et al.,

                  Defendants.


  ORDER GRANTING MOTION TO FILE AS RESTRICTED (DKT. NO. 120)


      On November 20, 2018, the plaintiff filed this Motion to File as Restricted

and Supporting Memorandum of Points and Authorities. Dkt. No. 120. The

court FINDS that good cause exists to restrict the proposed documents to case

participants and GRANTS the motion. The court ORDERS that the clerk’s

office shall restrict the following documents to case participants and the court:

      1. Reply Brief in Support of IDC’s Motion for Partial Summary Judgment
         (Dkt. No. 121);

      2. Plaintiff’s Response to Defendants’ Statement of Additional Proposed
         Material Facts (Dkt. No. 122);

      3. Exhibits A and B to the Declaration of David Konkel (Dkt. Nos. 124-1
         and 124-2).

      Dated in Milwaukee, Wisconsin this 13th day of March, 2019.

                                            BY THE COURT:



                                            HON. PAMELA PEPPER
                                            United States District Judge
